Seawell J.
delivered the opinion of the Court:
We are all of opinion, that the motion to dismiss the bill should be overruled. And although we hold that a creditor of next of kin cannot, without social circumstances, call upon a debtor to the estate; yet we think we are well warranted by authority and justice, to entertain a bill for both, against all persons in possession of the estate of fund, who have not paid for it a valuable consideration: And that in a case where such fund has been received from one, who was both in law and equity a trustee, there can be no possible objection against his accounting.
*404In this case, upon the death of M’Laughan, who was in possession of the fund as a trustee, that fund passed to his administrator, who could only stand in his shoes, and represent him in the character in which he originally stood; and upon the death of this administrator, the fund coming into the hands of his administrator, could acquire no different character, but still remained, in equity, the property of complainant ; and has passed on in like manner to the defendants, who have moved to dismiss the bill. Now the objection that the property should first come through the medium of the administrators of Blanchard, with the view of paying creditors, completely fails; because these administrators, as well as the administrators of Devan (who may assert Devan’s right) are made parties, and who have it in their power to set up such defence as completely as if they were the only defendants. The case from Ch. Cases 57, Nicholson v. Sherman, was where a legacy was devised, and testator made baron and feme his executors and died: The baron afterwards made the feme, and his son his executor, and dies: The legatee exhibited his bill against both the feme and the son, charging that the estate of the testator who devised the legacy, had come to the hands of both; and upon demurrer, the same was disallowed, though the want of privity in lawas there urged: And to the same principle are the cases in 2 Vern. 75, and 4 Vesey, ju’r. 651.*

 This being an Appeal from the decision of Taylor C. J. he gave no opinion.